Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The office action is responsive to the amendment filed on 2/23/2021. As directed by amendment: claim 1 has been amended, claims 2-4 remain canceled, and no new claims have been added.
Applicant’s amendment to the Specification, Drawings, and Claims have overcome each and every objection previously set forth in the Final Office Action mailed 1/19/2021, has been withdrawn as the Applicant’s amendments have overcome the objections.
The replacement drawing sheets and specification as submitted on 2/23/2021 are accepted by examiner.
Response to Arguments
Applicant’s arguments, see Pages 4-5, filed 2/23/2021, with respect to claim 1 have been fully considered and are persuasive.  The rejection of claim 1 as set forth by the Final Rejection on 1/19/2021 has been withdrawn. 
Allowable Subject Matter
Claim 1 is allowed.
The following is an examiner’s statement of reasons for allowance:
The subject matter of the independent claim(s) in the amendment submitted on 2/23/2021 could either not be found or was not suggested in the prior art of the record.
With respect to claim 1, the prior art of record dose not disclose or render obvious at the effective filing date of the invention: the feature of a single-hand controlled syringe with a 
The closest relevant art is Ellsworth (U.S. 3,325,061) which discloses a single handed syringe (See Fig. 1) with a plunger extension (See Fig. 1, #21). 
However, Ellsworth does not disclose the feature of the feature a plunger extension consisting of a head, a back, and a body therebetween; wherein said head is a generally flat pad or platform and oriented normal to the alignment of said body of said plunger extension, providing a spot to depress said plunger extension with a thumb to move said syringe from a contracted state to a retracted state; wherein said plunger extension is designed like said plunger; and wherein said body of said plunger extension consists of four ribs extending radially outward from an axial central core.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT F ALLEN whose telephone number is (571)272-6232.  The examiner can normally be reached on Monday-Friday 7:30 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571)272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ROBERT F ALLEN/Examiner, Art Unit 3783               
/BHISMA MEHTA/Supervisory Patent Examiner, Art Unit 3783